 



Exhibit 10.3
THOMAS H. LEE EQUITY FUND VI, L.P.
c/o Thomas H. Lee Partners, L.P.
100 Federal Street, 35th Floor
Boston, Massachusetts 02110
GOLDMAN, SACHS & CO.
GS CAPITAL PARTNERS VI FUND, L.P.
c/o Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
March 25, 2008
MONEYGRAM INTERNATIONAL, INC.
1500 Utica Avenue South, MS 8020
Minneapolis, Minnesota 55416
Ladies and Gentlemen:
     Reference is hereby made to (i) that certain Amended and Restated Purchase
Agreement, dated as of March 17, 2008 (the “Purchase Agreement”), among
MoneyGram International, Inc., a Delaware corporation (the “Company”), and the
several parties set forth on Schedule A attached thereto and (ii) that certain
engagement letter by and among Goldman, Sachs & Co. (“GS&Co.”), Thomas H. Lee
Equity Fund VI, L.P., and GS Capital Partners VI Fund, L.P., dated March 25,
2008 (the “Engagement Letter”), pursuant to which GS&Co. was engaged as a
financial advisor in connection with the possible acquisition of all or a
portion of the Company.
     Thomas H. Lee Equity Fund VI, L.P. (“THL”) and GS Capital Partners VI Fund,
L.P. (“GS Capital”) (collectively, the “Investor Parties”) hereby request that
the Company issue to GS&Co. or its designee 7,500 shares of Series B-1
Participating Convertible Preferred Stock (the “Company Stock”) at the closing
of the transactions contemplated by the Purchase Agreement (the “Closing”) as
payment (the “Payment”) on behalf of the Investor Parties of the fee payable to
GS&Co. by the Investor Parties pursuant to the Engagement Letter. The Investor
Parties confirm that there is no agreement or understanding by which any of GS
Capital, GS&Co., or The Goldman Sachs Group, Inc. or any of its affiliates is
required to forward any part of the Payment to THL or any of its affiliates.
Each of the parties set forth on Schedule A of the Purchase Agreement hereby
(1) represents that a true and complete copy of the Engagement Letter has been
delivered to the Company; (2) agrees that the Payment does not violate or affect
the terms, conditions, representations, warranties or obligations set forth in
the Purchase Agreement; (3) agrees that the Payment does not give rise to any
adjustment pursuant to the anti-dilution provisions of the Series B
Participating Convertible Preferred Stock Certificate of Designations of the
Company or the Series B-1 Participating Preferred Stock Certificate of
Designations of the Company; and (4) waives any rights under Section 4.7 of the
Purchase Agreement (“Anti-Dilution Rights”) with respect to the Payment. Each of
the parties set forth on Schedule A of the Purchase Agreement hereby further
agrees that the provisions of this letter agreement shall be binding on its
permitted transferees, successors and assigns. The Company hereby agrees that
the Payment does not violate or affect the terms, conditions, representations,
warranties or obligations set forth in the Purchase Agreement.
     GS&Co. hereby directs the Company to issue the Company Stock to The Goldman
Sachs Group, Inc. at the Closing. It is agreed and understood that if the
Closing does not occur, the Company will not make the Payment.

 



--------------------------------------------------------------------------------



 



            Very truly yours,


THOMAS H. LEE EQUITY FUND VI, L.P.
      By:   THL EQUITY ADVISORS VI, LLC,         its general partner      By:  
THOMAS H. LEE PARTNERS, L.P.,         its sole member      By:   THOMAS H. LEE
ADVISORS, LLC,         its general partner                    By:   /s/ Seth
Lawry         Name:   Seth Lawry        Title:   Managing Director        THOMAS
H. LEE PARALLEL FUND VI, L.P.
      By:   THL EQUITY ADVISORS VI, LLC         its general partner      By:  
THOMAS H. LEE PARTNERS, L.P.,         its sole member      By:   THOMAS H. LEE
ADVISORS, LLC,         its general partner                    By:   /s/ Seth
Lawry         Name:   Seth Lawry        Title:   Managing Director        THOMAS
H. LEE PARALLEL (DT) FUND VI, L.P.
      By:   THL EQUITY ADVISORS VI, LLC         its general partner      By:  
THOMAS H. LEE PARTNERS, L.P.,         its sole member      By:   THOMAS H. LEE
ADVISORS, LLC,         its general partner                    By:   /s/ Seth
Lawry         Name:   Seth Lawry        Title:   Managing Director     

[Signature Page to Advisory Fee Letter]

 



--------------------------------------------------------------------------------



 



            GOLDMAN, SACHS & CO.
      By:   /s/ Scott R. Norby         Name:   Scott R. Norby        Title:  
Managing Director        GS CAPITAL PARTNERS VI FUND, L.P.
      By:   GSCP VI Advisors, L.L.C., its General Partner                    
By:   /s/ Bradley Gross         Name:   Bradley Gross        Title:   Managing
Director and Vice President        GS CAPITAL PARTNERS VI OFFSHORE FUND, L.P.
      By:   GSCP VI Offshore Advisors, L.L.C., its General Partner            
By:   /s/ Bradley Gross         Name:   Bradley Gross        Title:   Managing
Director and Vice President        GS CAPITAL PARTNERS VI GmbH & Co. KG
      By:   GS Advisors VI, L.L.C., its Managing Limited Partner                
    By:   /s/ Bradley Gross         Name:   Bradley Gross        Title:  
Managing Director and Vice President        GS CAPITAL PARTNERS VI PARALLEL,
L.P.
      By:   GS Advisors VI, L.L.C., its General Partner                    
By:   /s/ Bradley Gross         Name:   Bradley Gross        Title:   Managing
Director and Vice President     

[Signature Page to Advisory Fee Letter]

 



--------------------------------------------------------------------------------



 



            GSMP V ONSHORE US, LTD.
      By:   /s/ Bradley Gross         Name:   Bradley Gross        Title:  
Managing Director and Vice President        GSMP V OFFSHORE US, LTD.
      By:   /s/ Bradley Gross         Name:   Bradley Gross        Title:  
Managing Director and Vice President              By:   /s/ Bradley Gross      
  Name:   Bradley Gross        Title:   Managing Director and Vice President   
 

[Signature Page to Advisory Fee Letter]

 



--------------------------------------------------------------------------------



 



Accepted and agreed as of
the date first written above:
MONEYGRAM INTERNATIONAL, INC.

By:   /s/ Philip W. Milne                    
Name: Philip W. Milne
Title: Chairman, President and Chief Executive Officer

[Signature Page to Advisory Fee Letter]

 